DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 04/21/2022.

Status of Claims
3.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al (US 2017/0,366,587) in view of Li et al (US 2013/0275419).

Regarding Claims 1 and 11, Sharifi discloses a system with corresponding method for recommendation of a content item (intended use, thus no patentable weight), the system comprising control circuitry (see Fig. 2, such as hardware processor 202) configured to: 
receive a search query for a content item (e.g., see Para 66; such as a search query about the first content item and/or a topic associated with the first content item); 
determine if the content item is available from more than one source; in response to determining that the content item is available from more than one source (see Para 66; in some embodiments, the group of content items can include content items that are typically returned in response to a search query about the first content item), determine the quality of each of the available content items from respective sources (see Para 60; such as determine that content items that would benefit from relatively higher audio and/or video resolution (e.g., a larger number of pixels, a larger number of frames per second, a larger number of samples per second, and/or any other suitable metric)); 
determine a recommendation factor, the recommendation factor being based on at least one of: the bandwidth available to a user device; the resolution capability of the user device; and the quality of experience of each of the sources from which the content item is available (see Para 60; Para 67; Para 69; determine recommendation factor being based on the bandwidth available to a user device, such as in instances where the speed and/or the type of the network information indicates that the connection is a relatively higher speed connection (e.g., above a predetermined threshold of download speed, and/or any other suitable metric)); and 
generate a list of search results for the available content items, wherein the list is ordered based on the quality of each of the available content items from respective sources and the recommendation factor (see Para 63; Para 60; Para 68-70; such as generate a subset of the group of content items to be presented as content recommendations on the user device based on the score; for example, content items that would benefit from relatively higher audio and/or video resolution should be scored higher, in instances where the speed and/or the type of the network information indicates that the connection is a relatively higher speed connection). 
Sharifi is not explicit about determining a maximum resolution supported by a user device, whether the resolution of a content item is greater than the maximum resolution supported by the user device.
In an analogous art, Li discloses, as in one embodiment, receiving a media content search request from a user terminal and rank the media content based upon maximizing the user terminal's quality of experience (see Para 6); Li further discloses an end user terminal device capabilities and/or limitations may comprise an available screen resolution… As such, media content may display differently based on the differing capabilities of the end user terminal device 110 employed. For example, low resolution content may display poorly on high resolution terminal devices (see Para 18). One of ordinary skill in the art would recognize the resolution of a content item greater than the maximum resolution supported by the terminal device would also display poorly.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Sharifi to include determining a maximum resolution supported by a user device, whether the resolution of a content item is greater than the maximum resolution supported by the user device, as taught by Li so as to locate the right media content that will maximize the end user's quality of experience (QoE) in this world of effectively unlimited media content through the Internet (see Para 4).

Regarding Claims 2 and 12, Sharifi further discloses the highest-quality content item available at the bandwidth available to a user device is ranked at the top of the list (see Para 60; Para 63; such as the highest-quality content item at the bandwidth available to a user device should score higher, i.e., at the top of the list).

Regarding Claims 3 and 13, Sharifi further discloses the highest-quality content item available at the resolution capability of the user device is ranked at the top of the list (see Para 60; Para 63; highest quality content item available at the resolution capability of the user device such as content items that would benefit from relatively higher audio and/or video resolution would score higher, i.e., at the top of the list).

Regarding Claims 4 and 14, Sharifi further discloses the highest-quality content item available from the source having the highest-ranked quality of experience is ranked at the top of the list (see Para 60; Para 63; such as a likelihood the user would enjoy the content item the most would score higher, i.e., ranked at the top of the list).

Regarding Claims 5 and 15, Sharifi further discloses the quality of experience of each of the sources is based on a user rating of the source (see Para 61; such as score content items that are associated with content creators a user of the user device has indicated they enjoy higher than other content items in the group of content items).

Regarding Claims 6 and 16, Sharifi further discloses the quality of experience of each of the sources is based on data relating to historic content item transmission from the respective sources (see Para 61; such as score content items that are associated with content creators a user of the user device has indicated they enjoy higher than other content items in the group of content items).

Regarding Claims 7 and 17, Sharifi further discloses the quality of experience of each of the sources is based on data relating to historic playback of content items from the respective sources at the user device (see Para 61; such as score content items that are associated with content creators a user of the user device has indicated they enjoy higher than other content items in the group of content items).

Regarding Claims 8 and 18, Sharifi further discloses applying a weighting towards one of the bandwidth available to a user device, the resolution capability of the user device and the quality of experience of each of the sources from which the content item is available (see Para 62; such as applying a weighting towards network connectivity, content items most likely to be of interest to a user of the user device based on user preference).

Regarding Claims 9 and 19, Sharifi further discloses monitoring the bandwidth available to the user device, and, in response to determining a change in the bandwidth available to the user device, re-ordering the list (see Para 60; such as in instances where the speed and/or the type of the network information indicates that the connection is a relatively higher speed connection (e.g., above a predetermined threshold of download speed, and/or any other suitable metric)).

Regarding Claims 10 and 20, Sharifi further discloses automatically generating for playback the highest ordered content item in the list (see Para 60; Para 63).

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection.

Conclusion
6.	Claims 1-20 are rejected.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426